Citation Nr: 1607825	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  07-20 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tremors, residuals of head trauma.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to total disability rating due to individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had service from December 1971 to September 1976.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from November 2006 and March 2007 decisions of the Regional Office (RO) in Waco, Texas.  

The Board previously considered this appeal in January 2014, and remanded these issues for further development.  That development was completed, and the case returned to the Board for further appellate review.  


FINDINGS OF FACT

Entitlements to service connection for tremors, residuals of head trauma and a low back disability and entitlement to a total disability rating due to individual unemployability were granted during the course of the appeal; thus there is no remaining case or controversy pertaining to the Veteran's claims.


CONCLUSIONS OF LAW

1.  As the benefit sought on appeal has been granted, there remains no case or controversy as to the issue of service connection for tremors, residuals of head trauma.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.101 (2015).

2.  As the benefit sought on appeal has been granted, there remains no case or controversy as to the issue of service connection for a low back disability. 38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.101.

3.  As the benefit sought on appeal has been granted, there remains no case or controversy as to the issue of entitlement to a total disability rating due to individual unemployability.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.101.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105 , the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014). 

In an August 2014 rating decision, the RO granted entitlement to service connection for a low back disability was granted and assigned staged ratings of 10 percent, effective January 12, 2007, and 40 percent, effective June 13, 2014.  The same rating decision also granted service connection for tremors, residuals of head trauma and assigned a 30 percent rating, effective January 12, 2007.  A September 2015 rating decision granted entitlement to a total disability rating due to individual unemployability, effective August 27, 2014.  

As a result, no case or controversy regarding these issue remains and there is no remaining allegation of error of fact or law for appellate consideration.  38 U.S.C.A. § 7105(d)(5).  Accordingly, the Board is without jurisdiction to review the appeal with respect to these issues. 









	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for tremors, residuals of head trauma is dismissed.

Entitlement to service connection for a low back disability is dismissed.

Entitlement to total disability rating due to individual unemployability is dismissed.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


